Most of the complaints appearing in relator's motion for rehearing would have both force and application if the relator was now held by the officers, as in the attitude when he was first brought into Texas, but he is not now so held. He is in custody only by virtue of an executive warrant issued by the Governor of this state upon requisition from the Governor of Massachusetts. It is in testimony that when arrested in Louisiana relator agreed, when offered the privilege of going to jail in Louisiana or being brought to Texas, that he be brought to Texas. It is immaterial, as we view the decision of this question, how the relator got into Texas. We are not impressed by any claim that he was kidnaped or forcibly brought into either Louisiana or Texas.
Relator complains that we did not pay any attention to a bill of exceptions taken by him to the action of the trial court in permitting the respondent to introduce in evidence a part of the statutes of Massachusetts, after both sides had closed the introduction of testimony. It is the universal holding of this court that in habeas corpus matters we are not governed by ordinary rules or forms of trial. The matters involved are before the court, and we conceive it proper for the court to obtain and have before him all the light possible before he rules upon the question involved in the application for habeas corpus. We would have to be convinced that the trial court had permitted one side to introduce some evidence, and had then refused the opposite side the opportunity to introduce its evidence upon the same question before we would consider such complaint of the manner of the trial.
Relator complains again of the insufficience of the indictment, a copy of which was presented to the Governor of Texas, and appears in this record. Under the laws of Massachusetts it is not necessary that an indictment for theft do more than to state that the accused did steal a certain sum of money from a certain *Page 65 
person. This appears in the indictment in question. See Chapter 277, General Laws of Massachuetts, 1921; Commonwealth v. Quinn,222 Mass. 504. In said Chapter 277 appears numerous statutory provisions relating to the furnishing of the accused with a bill of particulars, if he desires to know more in detail the charge against him, and for amending both the bill of particulars, indictment, etc.
Being unable to agree with any of relator's contentions, and conceiving that the case has been properly disposed of, relator's motion for rehearing will be overruled.
Overruled.